Nott, J.,
delivered the following opinion:
It has been the rule and usage of this court, when the determination of a new question will affect a class of cases, in none of which a claimant, by reason of the smallness of his demand, will have a right of appeal, to render a judgment pro forma against the Government in one case to the end that the question may be examined and the rights of all parties determined by the Supreme Court.
In the present instance the question is novel, and the claimants are a deserving class of officials, whose skill, diligence, and honesty affect the entire community probably more than the personal services of any other officers. If this case were to receive a final decision in this court, my own conclusion would probably be adverse to the claimant. To me it seems clear that the Postmaster-General had authority to reduce the claimant’s compensation prospectively, whose continuation in the Railway Mail Service must have been upon the terms prescribed ; but it does not seem more clear than other class cases which have been sent to the Supreme Court in the same way, and in some of which the Supreme Court has thought otherwise. (Twenty Per Cent. Cases, 4 C. Cls. R., 227; 9 id., 103.)
The other members of the court desire to have it understood that their opinion is adverse to the claimant upon the merits, and that if any other case of this class shall be brought to a *85hearing before the question involved be determined by the Supreme Court, the decision pro forma now rendered will not furnish a precedent for a recovery.
The judgment of the court is that the claimant recover of the defendants the sum of $597.84.